               Case 3:20-cv-03426-JD Document 74 Filed 09/09/20 Page 1 of 2




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                              PLAINTIFF’S NOTICE OF
            Plaintiff,                                          WITHDRAWAL OF MOTION
11                                                              FOR FRCP 11 SANCTIONS ON
                    v.                                          KRONENBERGER ROSENFELD
12                                                              LLP AND DEFENDANTS OMAR
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                     QAZI AND SMICK
        ELON MUSK, and TESLA, INC.,                             ENTERPRISES, INC.
14
            Defendants.                                         Judge: Hon. James Donato
15                                                              SAC Filed: August 26, 2020
16
17
18          Despite counsel for Defendants Qazi and Smick Enterprises, Inc. explicitly admitting to

19   their violation of an agreement between the parties just this afternoon, and despite the numerous

20   false and misleading statements contained in their Opposition (ECF No. 73) to the above-

21   referenced Motion, in the spirit of the Court’s Order Re Default and Civility (ECF No. 72) which

22   notes the Court’s inherent ability to issue sanctions sua sponte where appropriate, Plaintiff Aaron

23   Greenspan hereby withdraws his Motion for Federal Rule of Civil Procedure 11 Sanctions on

24   Kronenberger Rosenfeld LLP and Defendants Omar Qazi and Smick Enterprises, Inc., recorded

25   on the docket as ECF No. 66.

26
27
28

     PLAINTIFF’S NOTICE OF WITHDRAWAL OF             1                                 3:20-cv-03426-JD
     MOTION FOR FRCP 11 SANCTIONS
              Case 3:20-cv-03426-JD Document 74 Filed 09/09/20 Page 2 of 2




 1   Dated: September 9, 2020
 2
                                   Aaron Greenspan
 3                                 956 Carolina Street
 4                                 San Francisco, CA 94107-3337
                                   Phone: +1 415 670 9350
 5                                 Fax: +1 415 373 3959
                                   E-Mail: aaron.greenspan@plainsite.org
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S NOTICE OF WITHDRAWAL OF    2                              3:20-cv-03426-JD
     MOTION FOR FRCP 11 SANCTIONS
